Case 1:19-cv-01963-MN Document 21 Filed 08/31/20 Page 1 of 1 PagelD #: 202

ABBOTT LAW FIRM utc

RICHARD L. ABBOTT, Esq.
302.489.ALAW
RICH @RICHABBOTTLAWFIRM.COM

August 31, 2020
VIA ELECTRONIC FILING ONLY
The Honorable Jennifer L. Hall
United States District Court of Delaware
844 North King Street, Unit 17
Wilmington, DE 19801

Re: Doe v. University of Delaware, et al.
U.S. Dist. Ct, D. Del. CA. No, 1:19-cv-01963-MN

Dear Magistrate Judge Hall:

Please be advised that, pursuant to Your Honor’s directive at Oral Argument one
week ago, counsel have this date executed and filed a Stipulation of Dismissal of Certain
Defendants. As a result, Defendant University of Delaware is the sole remaining
Defendant in this action.

A courtesy copy of the Stipulation is enclosed.

Respectfully submitted,

Wt

 

Richard L, Abbott

RLA:cth
Enclosure
File No.: 613.01

ce: James D. Taylor, Esquire ~ Via E-Filing Only

724 YORKLYN ROAD ¢ SUITE 240 ¢ HOCKESSIN, DELAWARE 19707 e FAX 302.489.2535
